EXHIBIT 10.1

 

 

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (this "Agreement") is entered
into by and between Endocyte, Inc. ("Endocyte"), and P. Ron Ellis ("Ellis")
(together, the "Parties") and will become effective on the date that is eight
days after Ellis has executed and not revoked this Agreement (the “Effective
Date”).

 

Recitals

 

A.                Ellis has tendered his resignation as an employee, officer and
director of Endocyte.

 

B.                 Ellis and Endocyte have entered into the Change in Control
and Severance Agreement, dated May 15, 2015 (the “Severance Agreement”), under
which Ellis is entitled to severance benefits under certain circumstances. The
Parties have agreed to modify those benefits in accordance with this Agreement.

 

Agreement

 

In consideration of the foregoing and the following mutual undertakings, and
subject to the terms and conditions of this Agreement, the Parties agree as
follows:

 

1.                  Severance Benefits. Subject to the effectiveness of this
Agreement and to the terms and conditions of this Agreement and the Severance
Agreement, Endocyte will:

 

(a) Within 30 days following the Effective Date, pay Ellis the sum of (i)
$760,644 (equal to 150% of his current annualized base salary), plus (ii)
$152,129 (equal to 50% of his target bonus for 2016), plus (iii) $31,944 (equal
to 12 months of COBRA payments as provided for in the Severance Agreement), in
each case less applicable tax withholdings;

 

(b) Accelerate (as of immediately prior to Ellis’s termination of employment)
the vesting of the portion of each of Ellis’s stock option awards and restricted
stock unit awards that, but for the termination of employment, would have vested
on or before February 15, 2018; and

 

(c) Amend the award agreement governing each of Ellis’s outstanding stock option
awards to permit the exercise of the vested portion of such option at any time
up to the earlier of (i) June 15, 2019, or (ii) the expiration date of such
option.

 

2.                  Acknowledgements. Ellis acknowledges and agrees that:

 

(a) the consideration, payments and benefits to be provided pursuant to Section
1 of this Agreement (i) have a greater value to Ellis than those to which he
otherwise would be entitled pursuant to the Severance Agreement, and the
deviations from the precise terms of the Severance Agreement have been agreed
upon by the Parties at Ellis’s request; and (ii) will be deemed rescinded, void
and of no effect if this Agreement has not become effective within 60 days after
it is first provided to Ellis as stated in Section 9(a) below;

 

 

 



Ellis’s Initials ______





 1 

 

 

 

(b) in connection with his exercise of stock options and/or sale of option
shares or RSU shares, he is relying on his own tax advisor; and

 

(c) upon his receipt of the consideration, payments and benefits set forth in
Section 1 of this Agreement, Endocyte will have fully discharged its obligations
to him pursuant to the Severance Agreement and otherwise in connection with his
employment with, and service to, Endocyte.

 

3.                  Release. In consideration for, and as a condition to, his
receipt of the benefits provided herein and in the Severance Agreement:

 

(a) To the fullest extent permitted by law, Ellis hereby irrevocably and
unconditionally releases, discharges and covenants not to sue Endocyte and its
Representatives (as defined below) from and with respect to all claims, actions,
costs and expenses, known or unknown, that Ellis has or may have as of the
Effective Date, except for (i) his rights under this Agreement, (ii) his rights
under the award agreements and plans governing his stock options and restricted
stock units, (iii) his rights to indemnification under Endocyte’s Certificate of
Incorporation and By-Laws and to coverage under Endocyte’s D&O insurance
policies, and (iv) his rights as a stockholder (collectively, the “Preserved
Rights”). Nothing in this Agreement shall constitute or be construed as a waiver
of future claims or a waiver of Ellis’s right to file a charge with the
U.S. Equal Employment Opportunity Commission or its state or local counterparts
or to participate in an investigation of any such charge. However, Ellis does
release to the fullest extent permitted by law his right to file a court action
and to seek or to accept individual remedies or damages in any action filed on
his behalf, and this release shall apply with full force and effect to any
proceeding arising from or relating to such recourse including, but not limited
to, the right to monetary damages or other individual legal or equitable relief.

 

(b) For the avoidance of doubt, this release shall be construed as broadly as
lawfully possible and is intended, to the fullest extent permitted by law, to
include all claims that Ellis may have against Endocyte and any of its
Representatives as of the Effective Date other than the Preserved Rights,
including those arising (i) from his service as an employee, officer and
director of Endocyte (or from the termination of such service), (ii) under any
federal, state or local law (including anti-discrimination laws such as the Age
Discrimination in Employment Act), (iii) under any contract or agreement between
Ellis and Endocyte, including the Severance Agreement, and (iv) under any legal
theory, including contract, tort or common law.

 

(c) The “Representatives” of Endocyte to which the foregoing release extends
include all of its officers, directors, employees, agents, representatives,
stockholders, benefit plans and programs (except with respect to any vested
retirement benefits), trusts, trustees, administrators, fiduciaries, insurers,
attorneys and assigns, and all persons acting by, through, under, or in concert
with any of the foregoing entities or individuals.

 

 

 



Ellis’s Initials ______





 2 

 



 

(d) Ellis represents and warrants that he has not commenced an action of any
kind in any forum against Endocyte or any of its Representatives.

 

(e) Endocyte hereby irrevocably and unconditionally releases, discharges and
covenants not to sue Ellis, his estate and his heirs from and with respect to
all claims, actions, costs and expenses, known or unknown, that Endocyte has or
may have as of the Effective Date; provided, however, that the foregoing release
does not extend to (i) Endocyte’s rights and Ellis’s obligations under this
Agreement, the Severance Agreement and the Surviving Covenants (as defined in
Section 8(b) below), or (ii) any claims that cannot by law be released through
this Agreement.

 

(f) This Agreement does not constitute an admission by either Party that such
Party has violated any law or committed any wrongful act, and each Party
specifically denies having done so. This Agreement may not be introduced into
evidence or relied upon in legal proceedings except proceedings regarding breach
of the terms of this Agreement or in defending legal claims.

 

4.                  Confidentiality. Except as otherwise required by law, Ellis
will not disclose any of the terms of this Agreement to anyone other than (a)
his spouse or professional advisors who agree to maintain the confidentiality of
such terms, or (b) the Equal Employment Opportunity Commission or any comparable
state or local agency.

 

5.                  Return of Property. Ellis will return promptly to Endocyte
all of Endocyte's property, documents and materials in Ellis’s possession or
subject to Ellis’s control, including equipment, computers and electronic
devices, access cards, keys, manuals, and written literature (including
electronically stored data in any form). Ellis affirms that he has not and will
not alter, destroy, remove, or inappropriately limit Endocyte's access to its
records or documents.

 

6.                  Non-Disparagement. Neither Ellis nor Endocyte shall make
false, negative or disparaging statements about the other Party (or, in the case
of Ellis, about Endocyte's Representatives, management, policies, practices or
services) to any other person or entity, except as may be legally required.

 

7.                  Consulting. In consideration for the payments and benefits
provided pursuant to Section 1 above, and without additional compensation, for a
period of 90 days following the Effective Date, Ellis will provide advice and
assistance, in the capacity of a consultant, with respect to Endocyte’s
operations and other matters within his experience and expertise, as requested
by Endocyte’s successor CEO; provided that Ellis’s consulting services hereunder
will not unreasonably interfere with any new employment he undertakes (or with
his efforts to secure such new employment). Ellis will have no authority or
responsibilities other than to respond to reasonable requests for advice and
assistance from the successor CEO. He will interact exclusively with the
successor CEO except as otherwise requested by the successor CEO.

 

 

 



Ellis’s Initials ______



 3 

 



 

8.                  Miscellaneous.

 

(a) This Agreement and the Severance Agreement contain the entire agreement
between the Parties relating to the matters addressed in this Agreement and
Ellis acknowledges that he is not relying on any oral or written
representations, statements, promises, or other inducements made by Endocyte or
its Representatives except those expressly stated in this Agreement.

 

(b) This Agreement supersedes all prior written or oral negotiations,
representations, or understandings relating to the matters addressed in this
Agreement unless otherwise preserved in this Agreement. However, all
intellectual property assignment, dispute resolution, restrictive stock
transfer, voting, right of first refusal, lock up, confidentiality,
nondisclosure, non-compete, non-solicitation and other post-employment
restrictions and covenants that apply to Ellis by virtue of the Severance
Agreement, his employment with Endocyte, Endocyte's plans, policies, and
practices, or other prior agreements, statutes or common law (collectively, the
“Surviving Covenants”) remain in full force and effect and are not in any way
affected, diminished or superseded by this Agreement. Furthermore, this
Agreement does not affect Ellis’s legal obligation to protect the
confidentiality of Endocyte's information, including but not limited to
personnel and personal (including medical) information, research, trade secrets,
proprietary information, business plans and models, and financial data that
Ellis obtained in connection with his employment with Endocyte.

 

(c) This Agreement can only be amended or modified by a writing signed by both
Parties.

 

(d) A court of competent jurisdiction's declaration that any portion of this
Agreement is illegal or unenforceable will not affect the legality,
enforceability, or validity of the remainder of this Agreement so long as the
economic or legal substance this Agreement contemplates is not affected in any
manner materially adverse to any Party.

 

(e) This Agreement will be binding upon and inure to the benefit of the Parties'
heirs, personal representatives, successors and assigns.

 

(f) This Agreement will be construed and enforced in accordance with Indiana law
without regard to conflict of laws principles. Any legal action relating to this
Agreement will be commenced and maintained exclusively before an appropriate
state or federal court of record in Indiana. The Parties will submit to the
jurisdiction of those courts and waive any right to challenge personal
jurisdiction or venue in any action commenced or maintained in those courts.

 

 

 



Ellis’s Initials ______





 4 

 



 

 

(g) This Agreement may be executed in counterparts or using facsimile or
electronic signatures, each of which will have the same force and effect as
original signatures.

 

(h) Neither Party shall be deemed to be the drafter of this Agreement, which
will be interpreted and construed without presumption or inference based upon or
against the Party responsible for its drafting.

 

(i) Ellis acknowledges that he has had a reasonable opportunity to read and
discuss all aspects of this Agreement with counsel, fully understands all
provisions of it, and is entering into this Agreement voluntarily and entirely
of his own free will under no duress or coercion.

 

(j) The Recitals are an integral part of this Agreement and specifically are
incorporated by reference.

 

9.                  Ellis acknowledges and agrees that:

 

(a) Endocyte provided him this Agreement on June 15, 2016;

 

(b) Endocyte advised him at that time to consult an attorney prior to signing
this Agreement;

 

(c) He is permitted a minimum of 21 days to accept Endocyte’s offer by signing
this Agreement, and that, if discussions between the Parties result in any
changes to this Agreement before it is signed, the 21-day period will not be
restarted; and

 

(d) Endocyte informed him that (i) this Agreement will not be effective or
enforceable against either Party if Ellis revokes it by giving written notice of
revocation to Katherine Parker at Endocyte, which notice must be received by Ms.
Parker not later than seven days after Ellis signs the Agreement, and (ii) if
not revoked, this Agreement will become binding and enforceable on the eighth
day following Ellis’s execution hereof.

 

In order to evidence their agreement to the foregoing, the Parties have executed
this Agreement on the dates stated below.

 

 

    Endocyte, Inc.             /s/ P. Ron Ellis   By: /s/ Mike Sherman   P. Ron
Ellis   Name: Mike Sherman       Title: CEO             Date: 6/16/16   Date:
June 16, 2016  



 

 

 



Ellis’s Initials ______





 5 

 

